     Case 2:18-cv-08764-RGK-PJW Document 2-2 Filed 10/11/18 Page 1 of 3 Page ID #:169



1                                            EXHIBIT A
2                                         ACCOUNT INDEX
3             ACCOUNT NAME         ABBREVIATION       ACCOUNT HOLDER/BENEFICIARY
4       Prosperity ‘7188             Account 1     Posting Solutions
5       Compass Bank    ‘3873        Account 2     Cereus Properties
6       Compass ‘4862                Account 3     Cereus
7       First Federal Savings                      Lacey
8       and   Loan-San Rafael        Account 4
9       ‘3620
10      Rep. Bank of AZ ‘2485        Account 5     Lacey
11      Rep. Bank of AZ ‘1897        Account 6     Lacey
12      Rep. Bank of AZ ‘3126        Account 7     Lacey
13      Rep. Bank of AZ ‘8316        Account 8     Lacey
14      Rep. Bank of AZ ‘8324        Account 9     Lacey
15      RBA ‘8332                   Account 10     Lacey
16      SF fire ‘2523               Account 11     Lacey
17
        Midfirst ‘4139 (Money                      John Becker for Lacey
18                                  Account 12
        Gram Cashier’s Check)
19
        Rep. Bank of AZ ‘1889       Account 13     Larkin
20
        Rep. Bank of AZ ‘2592       Account 14     Larkin
21
        Rep. Bank of AZ ‘1938       Account 15     Larkin
22
        Rep. Bank of AZ ‘8103       Account 16     Larkin
23
        Rep. Bank of AZ ‘8162       Account 17     Larkin
24
        Rep. Bank of AZ ‘8189       Account 18     Larkin
25
                                                   Margaret Larkin
26      Perkins Coie ‘0012
        (Funds)                     Account 19
27
28      Perkins Coie ‘0012
        (Investment)                Account 20




                                           84                           EXHIBIT A
     Case 2:18-cv-08764-RGK-PJW Document 2-2 Filed 10/11/18 Page 2 of 3 Page ID #:170



1       Acacia Cons. Funds ‘
                                    Account 21     Ocotillo Family Trust
2       2020
3       Bank of America ‘8225       Account 22     Troy Larkin
4       Bank of America ‘7054       Account 23     Ramon Larkin
5       BBVA Compass '3825          Account 24     Brunst
6       All/Bernstein ‘6878         Account 25     Brunst Family Trust
7       All/Bernstein ‘4954         Account 26     Brunst Family Trust
8       All/Bernstein ‘7982         Account 27     Brunst Family Trust
9       All/Bernstein ‘7889         Account 28     Brunst Family Trust
10      All/Bernstein ‘7888         Account 29     Brunst Family Trust
11      All/Bernstein ‘6485         Account 30     Brunst Family Trust
12      Nat’l Bank of AZ                           Spear
13                                  Account 31
        ‘0178
14      Nat’l Bank of AZ                           Scott and Ellona Spear
15                                  Account 32
        ‘0151
16
        Nat’l Bank of AZ                           Scott and Ellona Spear Family
17                                  Account 33
        ‘3645                                      Trust
18
        Rep. Bank of AZ ‘8189       Account 18     Larkin
19
        Nat’l Bank of AZ                           Scott and Ellona Spear Family
20                                  Account 34
        ‘6910                                      Trust
21
        Ascensus ‘4301              Account 35     Natasha Spear
22
        Ascensus ‘8001              Account 36     Natasha Spear
23
        K&H    ‘1210 (Hungary)      Account 37     Primus Trust
24
        Fio ‘2226 (Czech)           Account 38     Gold Leaf
25
        Fio    ‘2231 (Czech)        Account 39     Gold Leaf
26
        Fio ‘2230 (Czech)           Account 40     Gold Leaf
27
        Fio ‘4194 (Czech)           Account 41     Protecctio
28
        Fio ‘4196 (Czech)           Account 42     Protecctio


                                             2
                                           85                           EXHIBIT A
     Case 2:18-cv-08764-RGK-PJW Document 2-2 Filed 10/11/18 Page 3 of 3 Page ID #:171



1       Fio ‘4198 (Czech)           Account 43     Protecctio
2       Fio ‘8083 (Czech)           Account 44     Varicok
3       Nat’l Bank of AZ                           Scott and Ellona Spear Family
                                    Account 34
4       ‘6910                                      Trust
5       Fio ‘8086 (Czech)           Account 45     Varicok
6       Fio ‘8080 (Czech)           Account 46     Varicok
7       Frick ‘K000 K                              Ad Tech BV
                                    Account 47
8       (Liechtenstein)
9       Frick ‘K000 U                              Ad Tech BV
                                    Account 48
10      (Liechtenstein)
11      Frick ‘K000 E                              Ad Tech BV
                                    Account 49
12      (Liechtenstein)
13      Frick ‘K001 K                              Ad Tech BV
                                    Account 50
14      (Liechtenstein)
15      Knab Bank ‘7664                            Procop
                                    Account 51
16      (Netherlands)
17      Rabo Bank ‘2452                            Gulietta
18                                  Account 52
        (Netherlands)
19      Rabo Bank ‘4721                            UniversAds
20                                   Account 53
        (Netherlands)
21
        LHV Pank    ‘4431                          Olist Ou
22                                  Account 54
        (Estonia)
23
        Saxo Payments ‘1262                        Cashflows
24                                  Account 55
        (United Kingdom)
25
        Fio ‘5803 (Czech)           Account 56     Ad Tech BV
26
        Fio ‘5801 (Czech)           Account 57     Ad Tech BV
27
        Fio ‘5805(Czech)            Account 58     Ad Tech BV
28



                                             3
                                           86                           EXHIBIT A
